DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  In regards to Claim 21, the Specification does not contain written description support for "at least three light detectors".  In regards to Claim 24, the Specification does not contain written description support for the full scope of "the plurality of light emitters and the plurality of light detectors are supported on circular support member that is part of a headphone", but rather the Specification only discloses earphones containing the emitters and detectors as part of an ear piece insertable within the ear canal (see for example, published Specification, para. 0033 and Fig. 3) and does not provide written description support for the "headphones" having a plurality of light emitters and the plurality of light detectors in the circumferential support member connecting the earphones. Clarification and/or correction is respectfully requested.

Claims 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. More particularly, in regards to Claim 21, "the at least three light detectors" lacks antecedent basis.  In addition, the limitation states "if the detected signals are in phase", but fails to provide a method step of "determining if the detected signals are  in phase" such the claim fails to particularly point out and distinctly claim the subject invention.  Still further, the limitation "obtaining detected signals from the at least three light detectors"  should be amended to be --obtaining detected signals from the at least three circumferential spaced apart light detectors-- to particularly point out and distinctly claim the subject invention because the broadest reasonable interpretation of a plurality of light detectors on the circumference of the body part can include one or more detectors that are not circumferentially spaced apart. Clarification and/or correction is respectfully requested.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 21-24 are directed to a method for obtaining a heart beat signal during exercise which is considered a method.  
The limitations of placing a plurality of light emitters and light detectors  on a circumference of a body part; obtaining detected signals from at least three light detectors; and if the detected signals are in phase, combining the detected signals to obtain the heart rate signal (Claim 21) and finding a covariance (Claim 22), and using match filters (Claim 23), and supporting the light emitters and light detectors on a circular support member that is part of a headphone (Claim 24), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the claim limitations in the mind but for the recitation of generic data gathering components. That is, other than reciting “a circular support member”, “plurality of light emitters”, “plurality of light detectors” and “audio speaker”, nothing in the claim elements precludes the step from practically being performed in the mind. For example, the “if the detected signals are in phase, combining the detected signal to obtain a heart rate signal" in the context of this claim encompasses the user observing the sensor signals and the user manually determining whether the heart beat sensor signals are in phase and manually determining heart rate from the heart beat signals. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
In addition, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because while determining heart rate from the heart beat signals require non-abstract elements, such as light detectors, determining heart rate from heart beat signals are routinely performed in the art and can be viewed as an insignificant extra-solution data gathering step.  
Moreover, data manipulation itself is not a practical application, and the practical application itself needs to be explicitly recited in the claim (not just capable of being used as part of one). Still further, this judicial exception is not integrated into a practical application because the claims merely obtain a heart rate from the heart beat signals and does not utilize the determination in a practical application.  Moreover, the claims do not even report or display the determination which are then to be employed in a practical application which further supports the finding of a mental process. Still further, merely having an audio speaker (Claim 24) in a method claim is not a practical application since there is no positive recitation of providing audio feedback using the heart rate. For further clarification, Claim 24 merely recites providing audio feedback to the person but fails to identify a specific feedback, such as providing audio feedback of the instantaneous heart rate to the person (see published Specification, para. 0074, "Determining and displaying the instantaneous heart rate…"). 
In addition, Claim 21 recites placing light emitters and detectors on a circumference of a body part of the person. However, positioning a sensor arrangement is part of insignificant extra-solution activity that is part of the data gathering step and is not a practical application. Moreover, the sensors are merely for data gathering, which is considered to be an insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)). Accordingly, the additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claims are directed to an abstract idea.
Further, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, Claim 22 limitation "finding a covariance between the detected signals if the detected signals are not in phase" appears to be no more than mere instructions to apply the exception using a generic circuitry. Mere instructions to apply an exception using a generic circuitry cannot provide an inventive concept. 
Viewed separately and in combination as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea.  Accordingly, the non-abstract elements are not sufficient to ensure that the claims amount to significantly more than the abstract idea.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102/§ 103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim(s) 21 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by US 20020169381 to Asada et al. (Asada) or, in the alternative, rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20020169381 to Asada et al. (Asada) in view of Singh, Aarti. "Adaptive noise cancellation." Dept. of Electronics & Communication, Netaji Subhas Institute of Technology 1 (2001) (Singh).

In regards to Claim 21, Asada teaches a method of obtaining a heart rate signal of a person during exercise (see entire document, for example para. 0019 "monitored 24 hours a day"; para. 0038 "monitoring activity level of the patient") comprising: placing a plurality of light emitters on a circumference of a body part of the person (see entire document, for example Figs. 2 and para 0023 "one or more light sources"), the light emitters emitting light into respective areas of tissue of the body part (inherent); placing a plurality of light detectors on the circumference of the body part such that each of the light detectors detects light from a respective one the plurality of light emitters, the light being reflected from the respective areas of tissue of the body part (see entire document, for example para. 0020 "As shown in FIG. 1, one or more photo diodes 2 and one or more light-emitting diodes (LEDs) 4 are imbedded in a ring 10." and para. 0023 "One or more light sources 4, such as LEDs"); obtaining detected signals from the at least three light detectors  (see entire document, for example para. 0022 "one or more detectors" and para. 37 one or more auxiliary sensors. For clarification, detectors 2 and one or more detectors 26 will comprise at least three light emitters and detectors.); and if the detected signals are in phase, combining the detected signals to obtain the heart rate signal (see entire document, for example para. 0038 "Techniques of adaptive digital filtering are then used to eliminate motion artifacts in the signal train. As shown schematically in FIG. 7, in adaptive noise cancellation, adaptive filter 70, which, in a preferred embodiment is a digital filter, adaptively eliminates interference due to the motion artifact by removing, by means of summer 72, the motion signals from the sensor signals.") wherein the plurality light detectors are arranged about the circumference of the body part such that the light detectors detect light coming from different angles as reflected from the respective areas of tissue of the body part (Asada teaches wherein the positions of the at least three light detectors are different, and the different positions of the light detectors cause an effect of a motion of the person to have a different effect comprising different movement signals added to light detected by each light detector (i.e., inherent from the three different positions that body movement will affect each of the three vectors differently)). 
	Applicant argues Asada (D3) "does not use signals from the two sensors to mathematically cancel out motion signals. As D3 uses only one sensor to detect heart rate, D3 is incapable of monitoring heart rate using a plurality of light trajectories in different angles to randomise the noise artefacts in the signals". In response thereto, Asada teaches one or more emitters and one or more detectors as noted above such that Applicant's argument is non-persuasive. Applicant further argues Asada "does not say that the readings of the photodetector 2 and the auxiliary sensor are combined in any way. This is because D3 intends for the auxiliary sensor to be replaceable by an accelerometer or other kinds of movement sensors".  This arguments is also non-persuasive because Applicant ascribes an intent to Asada that is not present in the Specification, and even if it was, is not relevant because the non-preferred embodiment would not have the detector replaced by an accelerometer. Applicant concludes by particularly pointing out that Asada "does not disclose the following feature 'if the detected signals are in phase, combining the detected signals to obtain the heart rate signal wherein the plurality light detectors are arranged about the circumference of the body part such that the light detectors detect light coming from different angles as reflected from the respective areas of tissue of the body part.'" In response thereto, although the cited text from Asada para. 0038 provided above does not repeat the recited claim limitation verbatim, one skilled in the art would understand the recited claim limitation encompasses the disclosure cited by the Examiner. See In re Bond, 910 F.2d 831, 832 (Fed. Cir. 1990) (whether a reference teaches a claim limitation “is not an ‘ipsissimis verbis’ test”). Similarly, Applicant's Specification does not contain the claim limitation verbatim. Consequently, absent some explanation to the contrary, the Examiner finds the cited references teach the claim limitations as explained above. 
	Notwithstanding the above arguments, in the alternative, the Examiner finds Singh teaches comparing the signals to separate the heart beat signals and the movement signals comprises comparing detected signal to find in-phase and out-of-phase components of the signals of the plurality of light detectors.  Singh teaches if the sensor signals are not in phase, determining that the sensor signals comprise movement signals and separating the heart beat signals and the movement signals to obtain the heart beat signals and combining the sensor signals for the purpose of obtaining the heart rate signal (see entire document, for example pages 22-23 “The configuration of ANC without a reference input, as discussed previously, is used here. The input consists of signal plus noise. The output is the digital Fourier transform of the filter’s impulse response. Detection is accomplished when a spectral peak is evident above the background noise. Operation of the adaptive line enhancer can be understood intuitively as follows. The delay causes decorrelation between the noise components of the input data in the two channels while introducing a simple phase difference between the sinusoidal components. The adaptive filter responds by forming a transfer function equivalent to that of a narrow-band filter centered at the frequency of the sinusoidal components. The noise component of the delayed input is rejected, while the phase difference of the sinusoidal components is readjusted so that they cancel each other at the summing junction, producing a minimum error signal composed of the noise component of the
instantaneous input data alone.”).  Assuming arguendo Applicant's statement that Asada "intends the auxiliary sensor to be replace by an accelerometer or other kind of movement sensors", the Examiner finds that because an accelerometer uses a three axis for movement, it would be obvious to one of ordinary skill in the art to substitute the intended accelerometer with a light detector and combine the detected signals to obtain the heart rate signal when the signals are in phase as a substitution of one known accelerometer sensor which measures movement in three directions with three light detectors to measure movement in three directions to obtain predictable results of a noise free heart rate signal .

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20020169381 to Asada et al (Asada) in the alternative, rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20020169381 to Asada et al. (Asada) in view of Singh, Aarti. "Adaptive noise cancellation." Dept. of Electronics & Communication, Netaji Subhas Institute of Technology 1 (2001) (Singh) as applied to Claim 21 above, in further view of US 20050209517 to Diab et al. (Diab).  In regards to Claim 22, Asada/Asada modified teaches the essential features of the claimed invention, except for finding a covariance between the plurality of detected light signals if it is determined that the plurality of detected light signals are dominated by noise signals. Diab teaches treating sensor signals by finding a covariance between the plurality of detected light signals if it is determined that the plurality of detected light signals are dominated by noise signals (see entire document, for example para. 0226 “When there is motion induced variation…, the low frequency variation in absorption is coupled with the erratic variation in absorption due to motion artifact” and Claims 16 and 24 “processing said plurality of signals comprises decorrelating said plurality of signals by multiplying said plurality of signals by the inverse square root of the covariance matrix of said plurality of signals to obtain the plurality of principal components”). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the method of determining heart rate of a person during exercise taught by Asada/Asada modified with treating the sensor signals to cancel the movement signals by finding a covariance between the sensor signals taught by Diab for the predictable purpose of finding the principle components of the signal for determining heart rate. 

Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20020169381 to Asada et al (Asada) in the alternative, rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20020169381 to Asada et al. (Asada) in view of Singh, Aarti. "Adaptive noise cancellation." Dept. of Electronics & Communication, Netaji Subhas Institute of Technology 1 (2001) (Singh) as applied to Claim 21 above, in further view of US 20090030471 to Rousso et al. (Rousso). In regards to Claim 23, Asada/Asada modified teaches the essential features of the claimed invention, except for wherein the step of determining heart rate from the heart beat signals comprises match filtering using match filters. Russo teaches determining heart rate from the heart beat signals comprises match filtering using match filters for the purpose of excluding aberrant heart beats (see entire document, for example para. 0139).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the method of determining heart rate of a person during exercise taught by Asada/Asada modified with determining heart rate from the heart beat signals comprises match filtering using match filters taught by Russo for the predictable purpose of excluding aberrant heart beats. 

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20020169381 to Asada et al (Asada) in the alternative, rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20020169381 to Asada et al. (Asada) in view of Singh, Aarti. "Adaptive noise cancellation." Dept. of Electronics & Communication, Netaji Subhas Institute of Technology 1 (2001) (Singh) as applied to Claim 21 above, in further view of US 20090069645 to Nielsen et al. (Nielsen). In regards to Claim 24, Asada/Asada modified teaches the essential features of the claimed invention, except for the plurality of light emitters and the plurality of light detectors are supported on circular support member that is part of a headphone including an audio speaker for providing audio feedback to the person.  Nielsen teaches a plurality of light emitters and the plurality of light detectors are supported on circular support member that is part of a headphone including an audio speaker for purpose of monitoring physiology of a person and providing audio feedback to the person (see entire document, for example para. 0026 "microphone", 0027, 0028, and 0037). t would have been obvious to a person having ordinary skill in the art at the time the invention was made to substitute the method of determining heart rate of a person during exercise taught by Asada/Asada modified with the plurality of light emitters and the plurality of light detectors being supported on circular support member that is part of a headphone including an audio speaker taught by Nielsen for providing audio feedback to the person.

	 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-8 of U.S. Patent No. 8979762, Claims 1-21 of U.S. Patent No. 9801554, Claims 1-15 of US Patent No. 10314499.  Although the claims at issue are not identical, they are not patentably distinct from each other because each of said claims are drawn to monitoring arterial blood in a body part, with a plurality of light emitters and at least one sensor; the plurality of light emitters arranged such that light from the plurality of light emitters is capable of passing through the body part to arrive at the least one sensor, to enable monitoring of heart rate. 

Response to Applicant’s Amendments and Arguments
Applicant’s amendments and arguments filed December 1, 2021 have been fully considered. Accordingly, the objections to the drawings is withdrawn; and the rejections under 35 USC 101, 112, 102 and 103 are withdrawn in view of the new claims filed with the RCE.  With respect to the previous rejection under 35 USC 102 in view of Asada, the Examiner has attempted to point out the reasons the prior arguments were non-persuasive as it relates to the new claims filed with the RCE. Still further, the double patenting rejection is maintained, but the Examiner notes Applicant is willing to consider filing a terminal disclaimer during prosecution at a later date in light of the relation of any allowed claims to those in the cited patents. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL E. ALTER whose telephone number is (571)270-3892. The examiner can normally be reached Monday and Tuesday, 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MITCHELL E. ALTER
Examiner
Art Unit 3791



/MITCHELL E ALTER/Examiner, Art Unit 3791